 Case 3:19-cv-01139-NJR Document 1-1 Filed 10/21/19 Page 1 of 2 Page ID #16



                     IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE SOUTHERN DISTRICT OF ILLINOIS

IN RE:                                                    In Proceedings
                                                          Under Chapter 7
CHELSEA LYNNE POTTER
                                                          Case No. 19-60216
              Debtor(s).
ERIC HOMA

              Plaintiff(s)
         v.

NANCY J. GARGULA, UNITED STATES TRUSTEE

              Defendant(s).

                    TRANSMITTAL OF WITHDRAWAL OF REFERENCE
                             TO THE DISTRICT COURT

MOTION FILED IN REFERENCE TO                28 U.S.C. §157(d)

MOTION TO WITHDRAW REFERENCE:

DATE FILED:           October 4. 2019

FILED BY (MOVANT):           Eric Homa

ATTORNEY:       Mark T. Lavery, UpRight Law LLC, 79 W. Monroe, 10th Floor, Chicago, IL 60603

RESPONSE TO MOTION TO WITHDRAW REFERENCE:

DATE DUE:              October 18, 2019

FILED BY (RESPONDENT):           Nancy J. Gargula, United States Trustee

ATTORNEY: Mark D. Skaggs, Office of the United States Trustee, 401 Main Street, Suite 1100,
Peoria, IL 61602


PLEADINGS TRANSMITTED TO DISTRICT COURT:

             Motion to Withdraw Reference

              Memorandum in Support of Motion to Withdraw Reference

             Opposition to Motion to Withdraw Reference

              Copy of Bankruptcy Docket Sheet
              Other Pertinent Record:

COUNTY OF DEBTOR’S RESIDENCE:                     Effingham
Case 3:19-cv-01139-NJR Document 1-1 Filed 10/21/19 Page 2 of 2 Page ID #17


                               DATE TRANSMITTED:             October 21, 2019
                               BY:     /s/ Kathy Hutchens
                                              Deputy Clerk
